Case 2:18-cv-13763-AJT-APP ECF No. 118, PageID.10894 Filed 09/09/21 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 MARK TWAIN GADDIS,
                                                Case No. 2:18-cv-13763
                     Plaintiff,                 District Judge Arthur J. Tarnow
 v.                                             Magistrate Judge Anthony P. Patti

 CITY OF DETROIT,
 STEPHEN KUE,
 JUSTIN MARROQUIN,
 WALLACE RICHARDS,
 KHARY MASON, and
 PATRICK LANE,

                Defendants.
 __________________________/

 STATUS CONFERNCE ORDER PERMITTING LIMITED COMPLETION
  OF DISCOVERY and ORDER DENYING PLAINTIFF’S REQUEST FOR
  LEAVE TO FILE A MOTION TO RE-OPEN DISCOVERY (ECF No. 111)

       This is a civil rights case, which stems from the alleged events of June 21,

 2017. Discovery was originally due on January 24, 2020 (ECF No. 18), and, over

 the course of the lawsuit, was extended to July 28, 2020 (ECF No. 63). The Court

 permitted completion of certain outstanding discovery by October 28, 2020. (ECF

 No. 66.) Since then, discovery has been permitted to proceed in various, specific

 forms. (ECF Nos. 89, 92, 94-96.)

       On August 19, 2021, in accordance with the Court’s April 14, 2020 text-only

 order, Plaintiff filed a letter, which requested leave to file a motion to re-open


                                            1
Case 2:18-cv-13763-AJT-APP ECF No. 118, PageID.10895 Filed 09/09/21 Page 2 of 4




 discovery. (ECF No. 111.) Defendants filed a response. (ECF No. 114.) Judge

 Tarnow referred the matter to me, and a video status conference was noticed for

 September 7, 2021, at which attorneys Julie H. Hurwitz, William H. Goodman,

 Allison L. Kriger, Melissa A. Brown, Gregory B. Paddison, Krystal A. Crittendon,

 and Philip J. Hiltner appeared. (ECF Nos. 115-117.) The Court entertained

 commentary and argument from counsel, after which the Court issued certain

 rulings from the bench.

       For the reasons stated on the record, all of which are incorporated by

 reference as though fully restated herein, Plaintiff’s August 19, 2021 request for

 leave to file a motion to reopen discovery (ECF No. 111) is DENIED at this time,

 although completion of some outstanding and some new, limited discovery will be

 permitted as follows:

       1.     Although Assistant Chief LeValley was deposed on April 28th
              and August 5th, Plaintiff may continue LeValley’s deposition
              for no longer than one hour forty-five minutes, but Plaintiff
              must provide Defendants with at least five days’ notice;1

       2.     Plaintiff may continue Lt. Firsdon’s deposition for no longer
              than one hour thirty minutes but must provide Defendants with
              at least five days’ notice; and,

       3.     Defendants shall produce a Fed. R. Civ. P. 30(b)(6) witness(es)
              who is(are) knowledgeable about “DPD’s Disciplinary
              Administration Unit practices . . .” and policies (ECF No. 111,

 1
   For all oral depositions under Fed. R. Civ. P. 30 addressed in this order, Plaintiff
 must give reasonably specific advance notice as to the subjects to be addressed and
 the documents likely to be explored.
                                           2
Case 2:18-cv-13763-AJT-APP ECF No. 118, PageID.10896 Filed 09/09/21 Page 3 of 4




              PageID.10877) between 2010 and May 2018 (the date of
              Plaintiff Gaddis’s acquittal). Plaintiff must provide 10 days’
              notice of this deposition, and it may not exceed four hours.

       4.     On or before October 4, 2021, Plaintiff may take the deposition
              of either current Chief of Police White or former Chief of
              Police Craig (but not both) by serving a maximum of twelve
              written questions, including all discrete subparts, pursuant to
              Fed. R. Civ. P. 31, limited to the subject of public statements
              they made to the press/media concerning “Kue’s citizen
              complaint/disciplinary history and DPD’s decision to promote
              him,” (ECF No. 111, PageID.10877).

 Plaintiff is cautioned to use all of this time wisely and efficiently. Moreover, to the

 extent Plaintiff alleges that “[d]efense counsel barred LeValley from answering

 questions about DPD’s decision about how to proceed with Kue by erroneously

 claiming attorney-client privilege[,]” (id.), and to the extent Defendants represent

 that “the privileged conversation noted by Plaintiff was between LeValley, AC

 Bettison, Chris Graveline (attorney in Professional Standards), and D.C. Ha

 (DPD’s Chief Legal Advisor) about an ongoing DPD Investigation[,]” (ECF No.

 114, PageID.10888), the parties are required to meet and confer for a minimum of

 one hour (preferably with Chief Legal Advisor D.C. Ha in attendance) – either face

 to face or via video conference – pursuant to E.D. Mich. LR 7.1 to discuss, via a

 meaningful, two-way exchange, resolution of these disputes. Only thereafter may

 the parties file a motion – limited to the issue of whether the attorney client

 privilege was properly asserted – not to exceed seven pages in length, which may

 be followed by a seven page response and a three page reply. The Court will
                                            3
Case 2:18-cv-13763-AJT-APP ECF No. 118, PageID.10897 Filed 09/09/21 Page 4 of 4




 strictly enforce its Local Rules on format and type size and will not accept briefs in

 which single-spaced footnotes are used to get around the page limitations. See

 E.D. Mich. LR 5.1(a)(2),(3).

       Finally, it is worth repeating that the discovery deadline expired long ago.

 Therefore, not unlike the caution provided in the Court’s August 28, 2020 order

 (ECF No. 66, PageID.1437), this is not a general extension of discovery. This

 lawsuit is well-beyond that point. The Court will not permit any further

 discovery.

       IT IS SO ORDERED.


 Dated: September 9, 2021

                                               Anthony P. Patti
                                               U.S. MAGISTRATE JUDGE




                                           4
